              Case 2:18-cr-00217-RSM Document 477 Filed 08/03/20 Page 1 of 1




1                                                                  Chief Judge Ricardo S. Martinez

2

4

5                               UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
6                                        AT SEATTLE

7    UNITED STATES OF AMERICA,               )
                                             )           No. CR18-00217RSM
8                                 Plaintiff, )
                                             )
9                vs.                         )           ORDER GRANTING LEAVE TO FILE
                                             )           OVERLENGTH BRIEF RE MOTION TO
10   JEROME ISHAM,                           )           DISMISS
                                             )
11                              Defendant. )
     _____________________________________ )
12

13          This motion having come before the Court on the motion of defendant Jerome Isham for

14   an order granting leave to file a brief in excess of 12 Pages, now, therefore,

15   IT IS HEREBY ORDERED that the motion is GRANTED. Mr. Isham may file a brief in excess

16   of 12 pages regarding his motion to dismiss due to conflicts and outrageous government conduct.

17   DONE this 3rd day of August, 2020.

18

19
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
20
     Presented by:
21
     s/ Michael G. Martin                               s/ Abigail W. S. Cromwell
22   Michael G. Martin, WSBA #11508                     Abigail W.S. Cromwell, WSBA #39712
     Counsel for Jerome Isham                           Counsel for Jerome Isham



                                                                         Michael G. Martin
     ORDER GRANTING LEAVE TO FILE                                        Siderius Lonergan & Martin LLP
     OVERLENGTH BRIEF                                                    500 Union Street, Suite 847
     (Isham, CR18-00217RSM) - 1                                          Seattle, WA 98101
                                                                         (206) 624-2800 FAX (206) 624-2805
